Exhibit By-laws of Hypersolar, Inc. A Nevada Corporation Table of Contents Article One Offices and Record 1-1 Section 1.01 Registered Office and Registered Agent 1-1 Section 1.02 Corporate Offices 1-1 Section 1.03 Books and Records 1-1 Section 1.04 Inspection of Records 1-1 Article Two Shareholders 2-1 Section 2.01 Place of Meetings 2-1 Section 2.02 Annual Meetings 2-1 Section 2.03 Special Meetings 2-1 Section 2.04 Consent of Shareholders in Lieu of Meeting 2-1 Section 2.05 Notice; Waiver of Notice 2-2 Section 2.06 Presiding Officials 2-2 Section 2.07 Quorum 2-2 Section 2.08 Proxies; Voting Trusts 2-3 Section 2.09 Voting 2-3 Section 2.10 Registered Shareholders 2-3 Section 2.11 Shareholders’ Lists 2-4 Section 2.12 Conduct of Meetings 2-4 Article Three Board of Directors 3-1 Section 3.01 Number 3-1 Section 3.02 Powers of the Board 3-1 Section 3.03 Meetings of the Newly Elected Board 3-1 Section 3.04 Notice of Meetings; Waiver of Notice 3-2 Section 3.05 Meetings by Conference Telephone or Similar Communications Equipment 3-3 Section 3.06 Action Without a Meeting 3-3 Section 3.07 Quorum 3-3 Section 3.08 Vacancies 3-3 Section 3.09 Committees 3-3 Section 3.10 Compensation of Directors and Committee Members 3-4 Section 3.11 Removal of Directors 3-4 Section 3.12 Resignations 3-5 By-laws of HyperSolar, Inc. i Article Four Officers 4-1 Section 4.01 Designations 4-1 Section 4.02 Term of Office 4-1 Section 4.03 Other Agents 4-1 Section 4.04 Removal 4-1 Section 4.05 Vacancies 4-2 Section 4.06 Salaries and Compensation 4-2 Section 4.07 Delegation of Authority to Hire, Discharge, and Designate Duties 4-2 Section 4.08 President 4-2 Section 4.09 Vice Presidents 4-3 Section 4.10 Secretary and Assistant Secretaries 4-3 Section 4.11 Treasurer and Assistant Treasurers 4-3 Section 4.12 Duties of Officers May Be Delegated 4-4 Article Five Indemnification 5-1 Section 5.01 Indemnification in Actions by Third Parties 5-1 Section 5.02 Indemnification in Derivative Action 5-1 Section 5.03 Indemnification for Success on the Merits or Otherwise 5-2 Section 5.04 Determination of Right to Indemnification 5-2 Section 5.05 Advancement of Expenses 5-3 Section 5.06 Non-Exclusivity 5-3 Section 5.07 Insurance 5-3 Section 5.08 Amendment and Vesting of Rights 5-4 Section 5.09 Vesting of Rights 5-4 Section 5.10 Definitions 5-4 Section 5.11 Severability 5-5 Article Six Stock 6-1 Section 6.01 Issuance and Payment for Shares of Stock 6-1 Section 6.02 Certificates Representing Shares of Stock 6-1 Section 6.03 Transfers of Shares — Transfer Agent — Registrar 6-1 Section 6.04 Transfers of Shares — Restrictions 6-2 Section 6.05 Closing of Transfer Books 6-2 Section 6.06 Lost or Destroyed Certificates 6-2 Section 6.07 Regulations 6-2 By-laws of HyperSolar, Inc. ii Article Seven Corporate Finance 7-1 Section 7.01 Fixing of Capital — Transfers of Surplus 7-1 Section 7.02 Dividends 7-1 Section 7.03 Creation of Reserves 7-1 Article Eight General Provisions 8-1 Section 8.01 Fiscal Year 8-1 Section 8.02 Corporate Seal 8-1 Section 8.03 Depositories 8-1 Section 8.04 Contracts with Officers or Directors or Their Affiliates 8-1 Section 8.05 Amendments 8-2 Section 8.06 Agreements Among Shareholders 8-2 Article Nine Certificate By-laws of HyperSolar, Inc. iii By-laws of Hypersolar, Inc. Article One Offices and Record Section 1.01Registered Office and Registered Agent The location of the registered office and the name of the registered agent of the Corporation in the State of Nevada shall be as stated in the Articles of Incorporation or as shall be determined from time to time by the Board of Directors and on file in the appropriate office of the State of Nevada, pursuant to applicable provisions of law. Unless otherwise permitted by law, the address of the registered office of the Corporation and the address of the business office of the registered agent shall be identical. Section 1.02Corporate Offices The Corporation may have such corporate offices anywhere within or without the State of Nevada as the Board of Directors from time to time may determine or the business of the Corporation may require. Section 1.03Books and Records The Corporation shall keep correct and complete books and records of account, including the amount of its assets and liabilities, minutes of its proceedings of its shareholders and Board of Directors (and any committee having the authority of the Board), and the names and places of residence of its officers.
